Slip Op. 01 - 129

                         J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                  Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - - -x

FORMER EMPLOYEES OF CREATEC CORP.,      :

                         Plaintiffs,    :

                 v.                     :    Court No. 01-00619

                                        :
UNITED STATES DEPARTMENT OF LABOR,
                                        :
                         Defendant.
                                       :
- - - - - - - - - - - - - - - - - - - -x



          The U.S. Department of Labor, Employment and Training

Administration, Division of Trade Adjustment Assistance having on

March 30, 2001 issued a Negative Determination Regarding Eligibil-

ity To Apply for NAFTA - Transitional Adjustment Assistance with

regard to certain employees of Createc Corporation, Harrodsburg,

Kentucky, NAFTA-TAA 4599; and notice of that determination having

been published sub nom. Dep't of Labor, Employment and Training

Admin., Notice of Determinations Regarding Eligibility To Apply for

Worker Adjustment Assistance and NAFTA Transitional Adjustment

Assistance, 66 Fed.Reg. 22,005, 22,007 col. 2 (May 2, 2001); and

one such employee having corresponded with this Court about that

determination; and the Clerk having received on July 30, 2001 a

letter from that individual, which it deemed as fulfilling in

principle the requirements for commencement of the above-numbered
Court No. 01-00619                                          Page 2


action; and the defendant having filed on September 27, 2001 a

motion to dismiss this action on the ground of lack of subject-

matter jurisdiction in that it was not commenced within the sixty

days after notice of such determination prescribed in 19 U.S.C.

§2395(a) and 28 U.S.C. §2636(d); and the plaintiffs having failed

to respond to this motion; and it not otherwise clearly appearing

that earlier correspondence on the record could be deemed timely

commencement of this action;   Now therefore, after due delibera-

tion, it is


          ORDERED that defendant's motion to dismiss this action

be, and it hereby is, granted; and it is further


          ORDERED, ADJUDGED and DECREED that this action be, and it

hereby is, dismissed.


Dated: New York, New York
       November 6, 2001


                               ________________________________
                                            Judge